Citation Nr: 0302053	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  91-21 008 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder with alcohol abuse.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971 and from November 1974 to April 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By that rating decision, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD), effective from September 1986.  

The veteran's case has been remanded by the Board on 3 
occasions for further evidentiary and procedural development, 
the purposes of which were ultimately met.  

In September 1993, a hearing was held at the RO before C. W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's PTSD.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  Therefore, the Board's 
review of the issue concerning the rating for PTSD must 
consider the possibility of staged ratings, as provided by 
the Court in Fenderson.  

At the time of the Board's remand in April 2001, one of the 
issues for appeal was the question of service connection for 
alcoholism.  By rating action in July 2002, the RO granted 
service connection for alcohol abuse as secondary to the PTSD 
and then continued the 50 percent rating for PTSD with 
alcohol abuse as of September 30, 1986.


FINDING OF FACT

PTSD with alcohol abuse has resulted in the veteran's 
inability to obtain or retain employment for any significant 
period of time since the grant of service was made effective 
on September 30, 1986.  


CONCLUSION OF LAW

PTSD with alcohol abuse is 100 percent disabling since  
September 30, 1986 according to applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21 
(2002) and Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Thomas Middleton, M.D., reported in June 1987 that the 
veteran had a long history of chronic alcoholism.  He had 
been unable to find consistent employment.  He had been 
incarcerated in 1986 and 1987 during which time he had 
complained of nervousness, tremors, and the inability to 
relate to the other prisoners.  Alcoholism and anxiety 
reaction with withdrawal were diagnosed.  

On a VA examination in December 1987, the veteran stated that 
he drank two or three bottles of wine a day.  He recalled 
combat experiences in the Republic of Vietnam when he was a 
tank mechanic but also had been in the field.  He reportedly 
had been hospitalized for alcohol abuse.  He reportedly had 
been hospitalized by VA in 1980 and 1981 for a mental 
disorder that appeared to be a delayed stress syndrome, but 
he reportedly had also been abusing alcohol.  He had been 
hospitalized lately in August 1987 for a week for alcoholism 
and delirium tremens.  He was prescribed Lithium and had an 
appointment for a voluntary admission to Madison State 
Hospital in October 1987 and got as far as the admissions 
department when he was frightened away after seeing some of 
the other patients there.  He had had "driving while 
intoxicated" and "public intoxication" charges.  He also 
described a sleep disorder.  He reportedly drank wine 
exclusively and could down a 5th of wine in less than two 
hours if something was bothering him.  He had had numerous 
short term jobs and his last full time employment had been 
with a roofing company in 1984.  He lived with his brother.  
He reportedly had been married twice and divorced since 1976.  
He slept quite poorly and tossed and turned all night unless 
he was drinking.  He stated that his appetite and his weight 
had decreased.  His mood had been down.  He stated that 
everything he did backfired, that he liked to work but the 
only thing he could do was cook hamburgers, that he was going 
nowhere fast, that he had no interest or hobbies, that he 
liked to watch football, and that he had no energy to do 
anything that he used to enjoy.  

On the mental status examination by VA in December 1987, the 
veteran appeared rigid and withdrawn.  He had a large satchel 
full of papers and folders.  The largest folder was closed 
shut with numerous strands of cloth tape.  He was very brief 
with his answers.  When asked specific questions like dates 
of hospitalizations and verification of service records, he 
produced numerous photocopies of papers most of which had 
nothing to do with the questions.  He was very slow to answer 
and failed to elaborate on several occasions.  Overall, his 
affect was quite sad and flat.  His thought processes were 
brief, sequential and mostly pertinent with no evidence of 
loosened associations or delusional thinking.  He stated that 
he had auditory hallucinations all the time of hearing his 
girlfriend talking.  He admitted that he was drinking at 
those times.  He stated that he had been pretty close to 
suicide several times but denied any attempts or recent 
suicidal thoughts.  Memory was intact.  He was oriented.  
There was no evidence of schizophrenic-like thinking.  His 
insight was clouded by denial of an alcohol problem.  
Judgment was impaired by ongoing substance abuse.  The 
diagnosis was chronic alcohol abuse without evidence of 
memory impairment or confabulation.  He exhibited strong 
denial about his substance abuse.  There was no evidence of 
post-traumatic stress disorder.  His anxiety reportedly was 
most likely secondary to alcohol withdrawal and abstinence.  
The degree of psychiatric impairment was termed mild to 
moderate.  Until he could be successfully detoxified of 
alcohol, he reportedly would have some difficulty functioning 
in an appropriate and autonomous fashion.  It was recommended 
that he again consider admission to Madison State Hospital 
for long-term alcohol detoxification and treatment.  

The veteran was hospitalized by VA in December 1987 and 
January 1988 under a court order involving 2 charges in 2 
courts for theft and alcohol abuse.  He admitted problems 
with substance abuse, job loss, arrests, jail time, mental 
problems, physical problems, blackouts, suicidal thoughts, 
aggressive behavior, tolerance change, hallucinations, and 
delirium tremens (3 times).  The hospital course was fine and 
the prognosis was guarded due to long-term drug and alcohol 
use.  It was recorded that he probably came only to satisfy 
the courts.  The final diagnosis was continuous alcohol 
dependence.  

William J. Chestnut, Ph.D., psychologist, reported in January 
1988 that the veteran had trouble with alcohol.  His pattern 
of alcohol abuse apparently began during active service.  He 
was unemployed and usually lost jobs because of his drinking.  
He reported sleeping poorly and being afraid to go to sleep 
because of disturbing and upsetting dreams.  On a mental 
status examination, he was oriented.  His memory was probably 
reasonably intact for recent and remote events.  His ability 
to abstract was somewhat impaired and he was considered to be 
quite concrete.  He was somewhat reticent and responded only 
to direct questions.  Eye contact was poor.  He was somewhat 
tense at times, relaxed at times and somewhat detached.  Mood 
was appropriate.  Affect was flat and somewhat blunted.  He 
denied suicidal ideation.  Thoughts were logical, sequential, 
and pertinent, but somewhat constricted.  There was no 
evidence of hallucination or delusions; a thought disorder 
was ruled out.  Speech was clear and understandable.  There 
was no pressure or blocking and no unusual content was noted.  
He had no interests or hobbies and he indicated that he 
really had none as he had been drinking so long that he had 
never developed any.  He was considered to be cooperative but 
not particularly pleasant.  He spent most of his time with no 
schedule.  He ate when he was hungry.  He mostly watched 
television.  Continuous alcohol abuse, generalized anxiety 
disorder, and mixed personality disorder with antisocial 
features were diagnosed.  His occupational and social 
functioning were poor due to longstanding problems with 
alcohol.  

Dr. Chestnut reported in May 1988 that the veteran suffered 
from alcohol abuse and "Vietnam Stress Syndrome.  Memory was 
intact but he had trouble with specifics.  Abstracting 
ability was on the concrete side.  He was in contact with 
reality.  He reportedly became nervous around too many 
people.  He had suicidal ideation but was afraid that he 
would "mess it up."  Thoughts were logical, sequential, 
concrete and constricted.  There was no pressure or blocking.  
Thought content was inhibited but not unusual or bizarre.  He 
had little insight or self-understanding.  He did not like to 
be around people and preferred to be on his own.  His days 
were spent watching television, visiting with a buddy, 
drinking a beer, cleaning his room (once a week), going to a 
Vietnam Veterans Group (once a week), attending AA (twice a 
week), visiting a cousin once a month.  The previous 
diagnoses and social/occupational outlook were unchanged.  

In October 1988, Dr. Chestnut reported that the veteran 
complained of an inability to sleep or to function as he 
should.  He continued to attend a Vietnam Veterans Group but 
had stopped attending AA.  He was oriented.  He had 
difficulty concentrating and paying attention.  Judgment 
appeared marginal.  He was evasive and vague in history 
reporting.  He was anxious.  Mood was bland.  Affect was 
flat.  The diagnoses were unchanged except that a generalized 
anxiety disorder with depressive features was recorded.  
Additional commentary was that he had obvious feelings of 
worthlessness but expressed few feelings of guilt.  He spoke 
of seeing things, distorted faces, etc., but hallucinations 
or delusions were not established.  Dr. Chestnut was not sure 
if his thinking was paranoid, but it was more schizoid.  He 
did not get along well with others.  It was felt that the 
veteran's adjustment was chronic and he was probably unable 
to adequately hold employment.  He had very poor judgment and 
would have difficulty managing funds in an adequate way.  

The veteran was hospitalized by VA in February 1989 for 
detoxification.  He was transferred the next day to a Combat 
Veterans Stress Program.  He reported thoughts about 
firefights and buddies he had lost in Vietnam, flashbacks, 
inability to watch war movies, a scared feeling when he 
talked about his experiences, a bad temper, inability to 
sleep well and that noises bothered him.  He stated that he 
was a periodic drinker and had drunk a pint of Vodka on the 
day of admission.  The mental status examination showed that 
he was neat, clean, casually dressed, mildly anxious, 
cooperative, soft-spoken, slow to verbalize, relevant, and 
goal-directed.  He denied hallucinations, delusions, and 
suicidal or assaultive thoughts.  Mood was mildly anxious and 
dysphoric.  Affect was flat.  He was oriented.  Memory was 
intact.  He was able to perform serial 7's.  Insight and 
judgment were marginal.  His capability for returning to full 
employment was termed questionable.  The final diagnoses were 
post-traumatic stress disorder and alcohol dependence.  

VA outpatient treatment records dated from April 1990 to 
November 1991 show PTSD with anxiety, bad dreams, startle 
reaction, intrusive memories, nightmares, nervousness, 
repetitive memories of Vietnam experiences, decreased memory, 
inability to concentrate, and autonomic components.  

Philip W. Gordon, M.D., reported in May 1991 that the veteran 
had been a patient for a year and suffered from post-
traumatic stress disorder.  

On a VA examination in December 1991, the veteran was shown 
to be clean and neatly dressed.  He was described as 
reluctantly cooperative with sullen and depressed facies and 
mood.  Affect was appropriate to content of thought.  Speech 
was low and often indistinct.  His combat experiences in the 
Republic of Vietnam were detailed.  During his latter period 
of active duty he developed disturbed sleep for which he 
started to drink and escalated to getting drunk everyday and 
needing a drink when he awakened.  Following separation, he 
was hospitalized and arrested for alcohol related problems.  
He last worked in 1986.  He lived alone and had no friends.  
He watched television and sometimes went fishing.  He 
reportedly was drinking a 12-pack of beer a week but consumed 
a case of beer the first week of every month.  He had been 
attending a VA Mental Health Clinic since 1989.  He was 
sleeping well on medication but had had violent dreams before 
from which he would awake scared and sweating with 
palpitations and the inability to fall back to sleep.  He had 
these dreams on the medication 2 or 3 times a week.  He 
complained of flashbacks incited by newspaper or television 
reports, diesel fuel odor, and helicopter sounds or 
sightings.  He had been divorced twice without children.  He 
denied auditory or visual hallucinations.  He denied 
delusions.  He admitted vague referential ideation in that 
people noticed and would talk about him.  He admitted vague 
suicidal ideation without attempts.  He was correctly 
oriented.  His productions were reluctant but adequate, 
coherent and relevant.  The diagnosis was chronic, delayed 
PTSD based on his experiences in Vietnam, reactions to them 
poor employability, loss of social adaptability, nightmares, 
flashbacks, and depression.  He acknowledges past alcoholism 
with a history of hospital attempts at alcohol 
detoxification.  

A VA social worker's report in December 1991 showed that the 
veteran had nightmares from his Vietnam experiences, social 
withdrawal and avoidance of talking about Vietnam.  He 
received Social Security disability benefits and subsidized 
housing under a government program.  He had a chronic history 
of alcohol abuse.  He stated that he had an occasional beer.  
He had years of incarceration on an armed robbery conviction 
and denied the impact of alcohol on his life.  He was 
cooperative.  He had a poor work history that might have been 
impacted by alcohol use and incarceration.  He seemed to see 
himself as unemployable.  His self-esteem was low and he was 
fearful of PTSD symptoms so he had to avoid them.  He had 
difficulty with trust and was socially withdrawn.  Many 
dependency needs were present.  

VA outpatient treatment records dated in January 1992 show 
that the veteran had anxiety, decreased sleep, nightmares, 
repetitive, spontaneous and intrusive memories of the Vietnam 
War, avoidance of Vietnam subjects and activities, and 
depression.  He showed no suicidal ideation and cognition was 
within normal limits.  PTSD, delayed was diagnosed.  

In May 1993, Dr. Gordon reported that the veteran suffered 
from PTSD, which had remained the same with very little 
change and no changes or worsening of PTSD was foreseen.  

During the September 1993 hearing, the veteran testified that 
he could not get thoughts of Vietnam out of his mind.  He had 
on the average 3 nightmares of Vietnam a week.  He could not 
function so as to work or get a job when he took his 
medication, but it relieved his nightmares.  Most of the time 
he tried to avoid the subject of Vietnam.  He described job 
difficulty in terms of 2 or 3 bad nights a week when he could 
not function well the next day.  He had no friends and spent 
his time fishing and lifting weights occasionally.  He 
described thoughts about who was around his house and 
guarding the windows.  He experienced feelings of being back 
in Vietnam 2 or 3 times a week.  He reportedly could not 
handle regular full time employment because of impaired 
sleeping and people thinking something was wrong with him.  
He averaged 3-4 hours of sleep a night.  He described the 
fear of thinking about Vietnam especially when he was in 
crowds and fear that this would show on his face.  He also 
experienced feelings of sadness.  

A VA social worker's report in February 1994 indicated that 
the veteran was having a drinking problems but denied violent 
behavior.  He claimed that his alcohol problem was related to 
PTSD.  He was having marital problems.  

On a VA examination in October 1994, the veteran was very 
cooperative with appropriate attire and grooming.  He 
appeared very anxious and depressed.  He had a history of 
anger and poor impulse control.  He felt that his life was 
being destroyed by alcoholism and memories of the war.  Eye 
contact was good.  Activity was decreased.  Facial 
expressions were tense and depressed.  Speech was soft, 
normal, logical and coherent.  He was negativistic about the 
future.  He was unable to communicate with other people.  He 
was oriented.  Associations were slow.  Stream of thoughts 
was slow.  He was responsive.  He reportedly had lost jobs 
and family due to anger.  He admitted flashbacks to combat 
days.  He had chronic feelings of low self-esteem, 
hopelessness, helplessness, and sadness.  He had a low energy 
level with poor concentration.  Sleep was poor.  He admitted 
to chronic problems with alcoholism.  He denied homicidal or 
suicidal ideations and auditory or visual hallucinations.  
Memory for recent and remote events appeared to be intact.  
Insight and judgment were fair.  The impressions were PTSD, 
dysthymic disorder, and history of alcohol dependency.  

VA outpatient treatment records show, in February 1996, that 
the veteran was tense, restless and unable to sit still with 
pressured speech.  Anxiety was apparent with fears of death 
from physical conditions.  PTSD symptomatology was related to 
his situation and was termed severe.  

Enrique J. Del Campo, M.D., psychiatrist, reported in March 
1996 that the veteran suffered from anxiety, nightmares, 
intrusive thoughts of trauma, dissociative phenomena, 
flashbacks of trauma, depression, social alienation 
restricted range of affect, anger outbursts, and significant 
impairment in marital, social and occupational functioning 
due to PTSD.  

On a VA examination in June 1996, the veteran reportedly had 
worked from 1992 to 1994 as a part-time custodian.  He stated 
that he could not find a job because no one would give him 
one when they found out he had filed for disability benefits.  
He had been married and divorced 3 times and had a son who 
recently came to live with him.  He stated that he had an 
alcohol problem.  He reportedly had stopped drinking 10 
months previously.  He complained that, when hurricanes came, 
he felt that he was back in the war.  If it were not for his 
medication, he stated that he would not get any sleep.  He 
had awakened choking his girlfriend.  He would start thinking 
about Vietnam and stare off into space.  His appetite 
fluctuated.  His concentration was poor because he was 
thinking of too many things at once.  He avoided noise, if a 
door slammed, he jumped.  There were not too many things that 
he liked to do.  He became nervous around people.  On the 
mental status evaluation, he was alert and oriented.  He was 
neatly and casually dressed.  He made eye contact and was in 
no apparent distress.  Affect was blunted.  Mood was 
depressed and anxious.  Speech was clear, coherent, goal-
directed, and unpressured.  He had no homicidal or suicidal 
ideations and no auditory or visual hallucinations.  Insight 
and judgment were fair.  The diagnoses were PTSD, mild to 
moderate in severity, dysthymia, and alcohol abuse in 
remission with a GAF score of 55.  The examiner summarized 
that the veteran presented with a blunted affect, social 
withdrawal, anhedonia, disturbed sleep, hyperarousal, and low 
self-esteem best accounted for by a combination of PTSD and 
dysthymia.  

A May 1998 report from Holy Cross Hospital indicated that the 
veteran had a drinking problem with a binge pattern involving 
wine and beer.  He was seeing things.  He had heard voices.  
He denied a history of any substance abuse, including 
alcohol.  He had tried detoxification.  He had had shaking, 
blackouts, morning drinking, tremors, restricted affect, 
depression and suicidal mentation.  Judgment and insight were 
impaired.  He showed visual hallucinations and paranoid 
ideas.  Speech was fluent and he was alert.  The impressions 
were delirium tremens, alcohol dependency, withdrawal 
syndrome, substance-induced depression, and alcohol-related 
psychosis.  

On a VA examination in August 1998, the veteran reported that 
he lived by himself and had not worked since 1992, when he 
had a janitorial job.  He stated that he had cut down on his 
drinking for financial reasons and hardly ever drank.  He 
complained that his sleeping was no good.  He had violent 
nightmares.  He awakened with sweating a lot.  Not a day went 
by without his thinking about Vietnam.  He did not socialize 
and did not want to be around people.  He was very jumpy and 
was always watching to see who was around.  He felt like he 
was going to die early.  He got quick, scary feelings when a 
door slammed, a car backfired, and/or a helicopter flew 
overhead.  He did not watch anything on television about war.  
On the mental status examination, he was alert and oriented.  
He was casually dressed.  He made good eye contact.  He was 
cooperative and appeared in no distress.  Affect was blunted.  
Mood was anxious.  Speech was clear, coherent, goal-directed, 
unpressured, and with no flight of ideas nor looseness of 
association.  He had no suicidal or homicidal ideations.  
There were no auditory or visual hallucinations or paranoid 
delusions.  Proverb interpretation was abstract.  Insight was 
fair.  Judgment was fair.  Moderately severe PTSD was 
diagnosed.  GAF was at 50-55.  The examiner summarized that 
the veteran presented with disturbed sleep, nightmares, 
intrusive thoughts, hyperarousal, hypervigilance, blunted 
affect, social withdrawal and isolation, avoidance of all 
reminders of war, and a sense of having a foreshortened life.  
These symptoms were best accounted for by moderately severe 
PTSD.  These symptoms interfered with his sense of well-being 
and socialization process, leaving him socially isolated.  

VA outpatient treatment records show, in May 2001, that the 
veteran had a euthymic mood with affect congruent with mood.  
Recurrent major depression was the diagnostic impression.  
GAF was at 50.  In July 2001, he reportedly had been homeless 
since the previous November and he was having nightmares, 
flashbacks, headaches, and a struggle not to drink.  He 
complained of some sexual dysfunction.  The mental status 
examination showed that he was oriented and appropriately 
dressed.  He had no psychosis and was not agitated.  Mood was 
depressed.  Affect was constricted.  There was no cognitive 
decline.  He had no suicidal plans.  GAF was 38.  In October 
2001, he had found a place.  He reportedly got worse after 
the terrorist attacks but the complaints and findings on 
mental status were identical to those in July 2001, as was 
the GAF (38).  The complaints, findings and GAF were 
unchanged in November 2001.  

On a VA examination in February 2002, it was reported that 
the veteran lived by himself in a one-bedroom apartment.  He 
reported having 3 or 4 drinks watching a football or 
basketball game and drinking 3 or 4 times a week.  He last 
worked in 1993 and he lost that job, and prior jobs, due to 
fighting.  He reportedly had tried to work since but his feet 
prevented him.  He complained of nightmares, but only if he 
saw something about war on television.  He did not like to 
watch any war news.  He thought about Vietnam 3 or 4 times a 
day.  He did not socialize.  He was jumpy.  If a noise was 
unexpected, he got a "rush."  His concentration was no 
good.  Objectively, he was alert, oriented, neatly and 
casually dressed, cooperative, and in no apparent distress.  
He made good eye contact.  Affect was blunted.  Mood was 
anxious.  Speech was clear, coherent, goal-directed and 
unpressured.  He showed no flight of ideas or loose 
associations.  There were no suicidal or homicidal ideations.  
He showed no auditory or visual hallucinations nor delusions.  
Proverb interpretation was abstract.  Judgment and insight 
were fair.  Moderate to severe PTSD was diagnosed.  GAF was 
at 50.  

The VA examiner in February 2002 summarized that the veteran 
presented with disturbed sleep, nightmares, intrusive 
thoughts, hypervigilance, hyperarousal, blunted affect, 
social withdrawal and isolation, and avoidance of all 
reminders of war.  These symptoms were accounted for by 
moderate to severe PTSD.  His symptoms interfered with his 
sense of well being and his "relatedness" to others.  This 
"relatedness" had made it difficult to maintain gainful 
employment.  He reportedly would only be able to function in 
a very low stress position with minimal interactions with 
other people.  It reportedly would be possible to find 
employment in such a setting.  He was not totally 
incapacitated with regard to gainful employment.  He also had 
an alcohol abuse problem, which was clearly aggravated by the 
stressors related to PTSD and certainly 75 percent of his 
alcohol problem is due to aggravation from stress-related 
memories from Vietnam.  He was considered competent to handle 
his funds.  


II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the course of the appeal, the rating criteria were 
changed.  Specifically, on October 8, 1996, the VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders. 61 Fed. Reg. 52695 (Oct. 8, 1996).  Under 
the circumstances, the veteran's increased rating claim is to 
be reviewed under the criteria most favorable to his claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  However, the changes 
in these regulations do not apply to any date prior to the 
effective date, i.e., November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g) (West 1991).  

Under the criteria in effect prior to November 7, 1996, 
Diagnostic Code 9411 provided that a 50 percent rating for 
PTSD is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is for application when the ability 
to establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132.  

Under the criteria as in effect prior to November 7, 1996, 
the highest rating of 100 percent under DC 9411 is warranted 
when (a) the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or (b) there are totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (c) 
there is a demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132.  Each of the 3 criterion is 
an independent basis for an award of a 100 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994) and VAOPGCPREC 
11-97 (1997).

Under the new criteria, a 50 percent rating is warranted 
where PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130.  A GAF of 31 to 40 is 
defined as "some impairment in reality testing or 
communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  

A GAF of 41 to 50 is defined as "serious symptoms (e.g., 
suicidal ideations, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational or school functioning (e.g., few friends, 
conflicts with peers or co- workers)."  A GAF of 61 to 70 is 
defined as "some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships."

III. Analysis

Initially, it is noted that in a recent rating action, the RO 
granted service connection for alcohol abuse effective back 
to September 1986.  Accordingly, there is no longer any basis 
to try and dissociate symptoms of alcohol abuse from the 
PTSD.  It must all be considered as one disability for the 
purpose of disability evaluation.  In this regard, the 
clinical records dated throughout the years establish 
significant problems with employability since the effective 
date of the award of service connection in September 1986.  
Comments by the various examiners throughout the years have 
essentially ranged from questioning the veteran's ability to 
hold gainful employment to opinions to the effect that the 
veteran would be essentially unable to work.  For example in 
1988, Dr. Chestnut indicated that the veteran was probably 
unable to hold employment.  On VA hospitalization in 1989, 
his capability for return to full employment was described as 
questionable.  On VA examination in 1991, employability was 
described as poor.  Dr. Del Campo described the veteran as 
having significant impairment in occupational functioning due 
to PTSD in 1996 and in 2001, VA outpatient treatment records 
show the veteran was homeless with a GAF score of only 38 
which is indicative of an inability to work.  

On VA examination in February 2002, the examiner indicated 
that that the veteran would only be able to function in a 
very low stress position with minimal interactions with other 
people and, while it was indicated that the veteran was not 
totally incapacitated with regard to gainful employment, the 
PTSD was classified as moderate to severe.  However, the 
examiner noted that the veteran also had an alcohol abuse 
problem related to the PTSD.  Looking at the effects of the 
PTSD and alcohol abuse together, it appears that the evidence 
is at least in equipoise as to whether that disability has 
resulted in the veteran's inability to maintain employment.  
His only employment since 1993 as a janitor was on a part 
time basis.  Giving the veteran the benefit of the doubt it 
is concluded that the veteran has been 100 percent disabled 
by reason of the condition in issue since the effective date 
of the award.  As the veteran met the criteria for a 100 
percent evaluation under the old criteria before and after 
the effective date of the new criteria, a discussion 
concerning the newer criteria would be of no value.


IV.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in March 1987, July 1987, September 1987, October 1987, 
December 1988, November 1990, February 1992, June 1992, 
September 1992, January 1993, March 1993, April 1993, June 
1993, October 1994, April 1995, July 1995, April 1996, 
September 1996, April 1997, February 2000, June 2001, and 
July 2002 that VA had or would obtain all relevant evidence 
in the custody of a Federal department or agency, including 
VA, Vet Center, service department, Social Security, and 
other Federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for a VA examinations, and 
they were accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled.  


ORDER

A rating of 100 percent for PTSD with alcohol abuse is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

